Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	The terminal disclaimer filed on 8/2/2022 has been approved, thus the double patenting rejections of record have been withdrawn.

Claim Objections
	Claims 27, 28 and 30 are objected to because of the following informalities: 

	Claim 27, line 17, the examiner suggests rewriting “the overlapping area” to --an overlapping area-- to avoid an antecedent issue.
 
	Claim 28, lines 2 and 5, the examiner suggests rewriting “a first thickness” to --the first thickness-- to avoid an antecedent issue. 

	Claim 28, lines 3 and 7, the examiner suggests rewriting “a second thickness” to --the second thickness-- to avoid an antecedent issue. 

	Claim 30, lines 2 and 5, the examiner suggests rewriting “a first thickness” to --the first thickness-- to avoid an antecedent issue. 

	Claim 30, lines 3 and 7, the examiner suggests rewriting “a second thickness” to --the second thickness-- to avoid an antecedent issue. 

	Appropriate correction is required.


Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in regards to claims 28 and 30, wherein the insulating material has a “first thickness” in the overlapping area and “a second thickness” in another area; and in regards to claim 32, the combination of both “a cavity region” and “a mirror structure” under the bottom electrode must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to claims 28 and 30, the specification nor figures support the limitation of the insulating material having a “first thickness” in the overlapping area and “a second thickness” in another area, thus has been considered to be new matter. In regards to claim 32, the specification nor figures support the limitation of the resonator having both “a cavity region” and “a mirror structure” under the bottom electrode, thus has been considered to be new matter.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurwitz (US2018/0275485 A1).

In regards to claim 27, Hurwitz teaches in Fig. 2 an RF acoustic ladder filter comprising:
A plurality of resonators (series and parallel BAW resonators) arranged in a circuit, the circuit including a serial configuration of resonators and a parallel shunt configuration of resonators, each of the resonators of the plurality of resonators comprising based on related Fig 1:
A support member (72) including a cavity region (92) and an upper surface of the substrate; and overlapping individual resonator elements comprising: 
	A bottom electrode (60) having a raised frame (frame is present but not labeled); 
	A piezoelectric material (18’) overlying the upper surface of the substrate and the bottom electrode; 
A top electrode (combination of layers 22, 46, 48 and 46”) overlying the piezoelectric material and overlying the bottom electrode; and 
An insulating material (silicon 30) overlying the top electrode; 
Wherein based on Fig. 1, each of the plurality of resonators includes at least a portion of the bottom electrode (60) positioned within the cavity region (92) of the support member and each of the resonators have a bottom electrode (60) having a first thickness in an overlapping area (central area where the piezoelectric, bottom electrode and top electrode overlap) that is thinner than a second thickness in another area (area where the raised frame is present) such that a circuit response of the circuit configured from the serial configuration and the parallel configuration of the plurality of resonators achieves a transmission loss from a corresponding pass band having a corresponding characteristic frequency centered between a corresponding bandwidth.

Allowable Subject Matter
	Claims 1-22 are allowed.

	Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
	The following is a statement of reasons for the indication of allowable subject matter:  

The most relevant prior art reference is Yang et al. (NPL “Highly C-Axis-Oriented AlN Film Using MOCVD for 5GHz-Band FBAR Filter”). Yang et al. discloses a seven bulk acoustic wave resonator ladder filter (see the last paragraph on page 171), where “7th ladder filter” would have been understood by one of ordinary skill in the art to be a seven resonator ladder filter so that the filter has either 4 series resonators and 3 shunt resonators or 3 series resonators and 4 shunt resonators, and wherein each resonator has the structure of Fig. 1 including  a first to fourth substrate member of Si (100) having a first to fourth cavity region and a first to fourth upper surface contiguous with a first to fourth opening of the first to fourth cavity region; a first to fourth bottom electrode of Mo within a portion of the first to fourth cavity region; a first to fourth piezoelectric material of AlN (first to fourth will now be dispensed with) overlying the upper surface and the bottom electrode; and a top electrode overlying the piezoelectric material and the bottom electrode; and having at least 3 shunt configuration resonators as noted above; wherein the filter has a circuit response centered around 5.2 GHz (see Fig. 3) and having a bandwidth from 5.170 GHz to 5.330 GHz (ibid. Fig. 3 and also Fig. 6) and the actual filter having resonators with the piezoelectric material K2 of 6.4% providing a bandwidth of 146MHz (see page 172 the last paragraph thereof) with the ability to move the pass band slightly once the modification is performed. However, Yang et al. does not teach: in regards to claims 1 and 14, a circuit response between the input port and the output port and configured from the serial configuration and the parallel configuration to achieve a transmission loss from a pass band having a characteristic frequency centered around 3.625 GHz and having a bandwidth from 3.55 GHz to 3.7 GHz such that the characteristic frequency centered around 3.625 GHz is tuned from a lower frequency ranging from about 2.9 GHz to 3.5 GHz. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-13 and 15-22 have also been determined to be novel and non-obvious.

Response to Arguments
	Applicant’s arguments, see page 26, filed on 8/2/2022, with respect to the double patenting rejections of record have been fully considered and are persuasive since the terminal disclaimer filed on 8/2/2022 has been approved.  Therefore, the double patenting rejections of record have been withdrawn.  However, upon further consideration, new grounds of rejections have been made under 35 USC 102 and 112 in view of the new claims added which necessitated the new rejections.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
 /RAKESH B PATEL/Primary Examiner, Art Unit 2843